department of the treasury internal_revenue_service washington d c date of f i c e of c h i e f c ou n s e l number release date cc ita b01 tl-n-4349-00 uilc internal_revenue_service national_office field_service_advice memorandum for large midsize business from subject associate chief_counsel income_tax and accounting characterizations or allocations of payments made in settlement of litigation this chief_counsel_advice responds to your memorandum of date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend x plaintiff a plaintiff b plaintiff c year year year year year agreement a b date date tl-n-4349-00 date issue whether the characterization or allocation of certain payments made by the taxpayer pursuant to the settlement of a lawsuit is fixed by the terms of the settlement agreement entered into by the parties to the litigation conclusion where the terms of a written_agreement in settlement of litigation were not arrived at in bona_fide arm's-length adversarial negotiations are inconsistent with the true substance of the plaintiff’s claim or are entirely tax motivated the commissioner is not bound to respect the characterization or allocation of payments in the settlement facts beginning in year plaintiffs a b and c filed suit against the taxpayer although each suit was unique in the sense that it included counts specific to the state law of the jurisdiction in which filed there was a general pattern to the suits each contained allegations that increased costs incurred by the plaintiffs the suits also included one or more theories of recovery based on fraud or misrepresentation in reliance on either common_law concepts or state statutory schemes the plaintiffs sought equitable relief and damages under state laws including antitrust laws finally the suits included theories of recovery based on state statutes in year by year which led to a proposed settlement the proposed settlement provided for payments and other non-monetary relief the tl-n-4349-00 settlement package was rejected meanwhile in year the plaintiffs again undertook negotiations with the taxpayer and in year reached settlement the agreement section of the agreement states that the parties wish to avoid continued litigation that the settlement is in release of all claims by section specifically denies liability reiterates that the taxpayer has entered into the agreement solely to avoid litigation section of the agreement sets forth the terms and schedule of payments to be made by the taxpayer pursuant to the settlement the agreement contains detailed provisions regarding section of the agreement provides as follows tl-n-4349-00 payments to plaintiffs were made in year in year the taxpayer claimed sec_162 business_expense deductions for amounts paid law and analysis sec_162 provides for a deduction for ordinary and necessary business_expenses paid_or_incurred in carrying_on_a_trade_or_business amounts expended by a taxpayer engaged in a trade_or_business to avoid or settle litigation may be deductible as ordinary business_expenses 290_us_111 276_us_145 37_tc_845 302_f2d_481 2d cir whether a taxpayer may deduct under sec_162 payments made in settlement of a claim depends on the origin of the claim the characterization of costs depends upon the nature of the activities giving rise to the claim and does not depend on the consequence or result 397_us_572 372_us_39 427_f2d_429 7th cir thus the origin and character of the claim giving rise to the payment being deducted is controlling to the extent that the litigation originates from a claim which is personal in nature rather than business the amounts expended are nondeductible gilmore supra likewise a taxpayer settling a claim pertaining to the sale or acquisition of property will be required to capitalize rather than deduct the settlement payments kimbell v united_states 490_f2d_203 5th cir cert_denied 419_us_833 58_tc_931 sec_162 disallows deductions for fines_or_penalties paid to a government for the violation of any law in the event that the litigation or settlement involves more than one claim it is necessary to determine not only the nature and character of each claim but also the amount allocable to each hence in situations where lump-sum payments are made in settlements of multiple claims and differing tax consequences will result tl-n-4349-00 based on the allocation an allocation by the commissioner is necessary and proper 220_f3d_353 5th cir revrul_75_230 1975_1_cb_93 rev_rul 1958_2_cb_18 you have asked whether the commissioner is required to treat amounts paid in settlement of a lawsuit in accordance with the characterizations and allocations of the agreement it is service position that the commissioner is not necessarily bound by the characterization of payments or the allocation of damages or settlement payments pursuant to either a state court judgment or a settlement agreement between the parties the courts have agreed with the general proposition that the commissioner will not always be bound by characterizations of tax_attributes or allocations made by either the parties in litigation or a lower court 387_us_456 105_tc_396 aff’d 121_f3d_393 8th cir 102_tc_116 aff’d 70_f3d_34 5th cir cert_denied 519_us_824 as a general_rule the courts have tended to uphold the characterization or allocations in a settlement agreement where the record indicates there was a negotiated and bona_fide settlement arrived at in an adversarial proceeding at arm’s length and in good_faith mckay v commissioner 102_tc_396 vacated on other grounds 84_f3d_433 5th cir 87_tc_1294 aff’d 848_f2d_81 6th cir 79_tc_680 aff’d without published opinion 749_f2d_37 9th cir see also mitchell v commissioner tcmemo_1990_617 if a taxpayer's claims were settled and express allocations were made in the settlement agreement the court will carefully consider such allocations see 90_tc_1000 quoting 88_tc_834 aff’d without published opinion 845_f2d_1013 3d cir revd and remanded 883_f2d_211 3d cir 87_tc_236 aff’d 835_f2d_67 3d cir 76_tc_116 aff’d without published opinion 676_f2d_682 1st cir hence in mckay where the parties to the litigation were hostile adversaries for each of the parties both economic and other interests were affected by how the payments were characterized and the taxpayer was not given freedom to structure the settlement on his own the tax_court accepted the express allocations in the agreement in doing so the court pointed out that while the express language in a settlement agreement is the most important factor for deciding the purpose of the payment for purposes of sec_104 tl-n-4349-00 w e are not bound however by any factor or factors that are inconsistent with the true substance of the taxpayer's claim nor are we bound by express allocations in a written settlement agreement if the parties did not engage in bona_fide arm's-length adversarial negotiations t c pincite in contrast in robinson the taxpayer and the defendant bank reached a settlement with respect to a jury verdict awarding damages lost profit and punitive_damages the state trial_court entered a final judgment allocating percent of the settlement proceeds to tortlike personal injuries the commissioner made a determination that the settlement allocation should be disregarded the primary issue before the tax_court was what portion of the settlement proceeds were excludable from gross_income pursuant to sec_104 the tax_court found that while the parties were adversarial with respect to the dollar amount they were not adversarial on the issue of the allocation additionally the tax_court found that the taxpayer’s preparation of the final agreement was uncontested and not the product of bona_fide adversarial negotiations moreover the court noted that where the state of texas had no personal income_tax no state interest would be adversely affected by the allocation under those circumstances the tax_court pointed out that the state court might be inclined to approve the settlement with little deliberation see also mitchell v commissioner tcmemo_1990_617 express allocation in settlement agreement rejected aff’d 992_f2d_1219 9th cir cert_denied 510_us_861 kightlinger v commissioner tcmemo_1998_357 rejecting federal district court’s characterization of proceeds received in settlement of case under its jurisdiction you take the position that the language in section of the agreement is a factor in determining the deductibility of the payments but it is not determinative rather in your view an inquiry must be made into the facts and circumstances of the and then a reallocation of the settlement amounts can be made among the various claims resolved by the settlement in our analysis of the approach which has developed in the tax_court you should first look to the terms of the agreement and determine whether express allocations if any were negotiated by the parties in a bona_fide arm’s length and adversarial manner in the absence of bona_fide and adversarial negotiations or if settlement terms are inconsistent with the claims made by the plaintiff or entirely tax motivated the settlement allocation may be disregarded when assessing the tax implications of a settlement agreement courts should neither engage in speculation nor blind themselves to a settlement’s realties 121_f3d_393 8th cir tl-n-4349-00 the facts provided to this office do not allow us to determine whether these are cases in which the commissioner should look beyond the written terms of the settlement agreement to determine the proper character and allocation of payments prior to recharacterizing or reallocating the payments made pursuant to the agreement you should first look to determine if it was a bona_fide and adversarial settlement as to the allocation of payment between the claims its terms are consistent with the true substance of the plaintiff’s claims or the allocation was not entirely tax motivated if you conclude that any of these criteria are not satisfied then it is appropriate to look to all facts and circumstances surrounding the settlement including the details surrounding the litigation in the underlying proceeding the allegations contained in the payee's complaint and amended complaint in the underlying proceeding and the arguments made in the underlying proceeding by each party there in order to determine in lieu of what were damages paid 102_tc_116 rev'd in part on other grounds 70_f3d_34 5th cir cert_denied 519_us_824 although we cannot at this time take a position or draw a conclusion with respect to whether the commissioner should be required to respect the terms we do make the following observations from the facts provided while it appears that there were lengthy negotiations as to the terms of settlement in general it is not clear that these negotiations extended to any purported allocations to the claims in fact the parties made no allocation among the various claims asserted other than to provide that no payment is made in settlement of liability for the agreement contains detailed allocations between the parties as to amounts both paid_by the taxpayer and received by the plaintiffs yet the purported allocation among the multitude of claims is cursory or superficial case development hazards and other considerations you seek to make a reallocation of the settlement payments without first considering the authenticity of the settlement terms as agreed upon by the parties while there appears to be evidence which may ultimately support a determination to allocate or reallocate the payments we think that the better approach is to first carefully examine the settlement provisions as a whole before disregarding its terms we recommend that in doing so you consider the settlement as a whole and that you not look solely to the language of section it appears to this office that the allocation must also be read in light of sections and of the agreement which state that the agreement is in settlement of all claims tl-n-4349-00 you have orally expressed the view that the states had an interest in ensuring that all the payments were deductible by the taxpayer because to do so increases the amounts available to the states to the extent that this is true it would seem that while the parties’ interests on this point may not be adversarial this does not prevent the negotiations from being bona_fide the states have a legitimate nontax reason securing a greater monetary recovery for actively seeking the allocation in the agreement as to this point the fact may be that once the parties agreed upon the total amount to be paid each side had a bona_fide interest in bargaining for the allocation set forth in section ix of the agreement although their reasons for doing so were vastly different with respect to this argument we point out that the commissioner has argued that the parties must be adversarial from a federal tax standpoint but to date no court has addressed the argument as the fifth circuit has pointed out the appropriate test to be applied depends in part on the particular tax statute involved as well as the nature of the state proceeding the courts have frequently held that in the sec_104 area the intent of the payor is a key determinant whether a settlement recovery is excludable from gross_income see 349_f2d_610 10th cir 290_f2d_283 2d cir ray v united_states cl_ct aff'd 989_f2d_1204 fed cir 98_tc_1 yet we are not convinced that the intent of the payor should be as significant a factor on the deduction side after all in the sec_104 area the payor is not the taxpayer and will in general have an interest which is adverse to that of the taxpayer conversely on the deduction side the payor is the taxpayer whose motives in making the payments will be self- serving please call if you have any further questions heather maloy by clifford m harbourt senior technician reviewer
